Citation Nr: 1015783	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-34 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's case was previously remanded by the Board in 
April 2008 for the purpose of obtaining any outstanding 
treatment records and for the purpose of obtaining a VA 
orthopedic examination and medical opinion.  Unfortunately, a 
review of the claims file reveals that a remand is once again 
necessary.

The AMC obtained VA outpatient treatment reports dated 
through February 2008 and advised the Veteran in a letter 
dated in June 2008 that he should submit the names, 
addresses, and dates of treatment for all medical providers 
who had treated him for his pes planus since September 2006.  
The Veteran did not respond to the letter.

The Veteran was afforded a VA podiatric examination in 
September 2008.  As inital matter the Board notes that the 
examination was not conducted by an orthopedist.  Further, 
review of the September 2008 VA examination report reveals 
that the examiner provided a conflicting medical opinion.  
She indicated that the Veteran's bilateral pes planus was at 
least as likely as not aggravated by the Veteran's active 
duty service but the current increase in disability was due 
to the natural progression of the disease.  She then went on 
to state that physical training during service is enough to 
strain or aggravate any pre-existing condition.



The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 
C.F.R. § 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA medical 
records dated after February 2008.

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
the etiology of his claimed pes planus 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims file must be 
made available to the physician for 
review.  A notation to the effect that 
the record review took place should be 
included in the examination report.

Following review of the claims file and 
examination of the Veteran, the physician 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
(1) the Veteran's pes planus disability 
was aggravated (permanently worsened) by 
the Veteran's active service, and if so 
(2) whether the increase in disability 
was due to the natural progression of the 
disease. 

The opinions should be provided based on 
the results of the examination, a review 
of the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  38 C.F.R. § 3.655 (2009).

3.  The AMC should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AMC's examination request.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.   Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



